 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     980 9th Street, Ste. 340
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5
     Attorney for Defendant
 6   VICENTE VELAZQUEZ
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           )       Case No.: 2:16-CR-00025-TLN
12                                                       )
                                       Plaintiff,        )       STIPULATION AND ORDER TO
13                                                       )       CONTINUE STATUS CONFERENCE
            v.                                           )       AND EXCLUDE TIME UNDER THE
14                                                       )       SPEEDY TRIAL ACT
15                                                       )
                                                         )
16                                                       )       DATE:         August 8, 2019
     VICENTE VELAZQUEZ                                   )       TIME:         9:30 a.m.
17                                                       )       COURT:        Hon Troy L. Nunley
                   Defendant.                            )
18                                                       )
                                                         )
19                                                       )

20
21
            IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin
22
     Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of
23   record, Jesse Ortiz, that the Status Conference presently set for June 6, 2019 at 9:30 a.m., in Courtroom
24   2 of the United States District Court, Eastern District, be continued at the request of defendant
25   VICENTE VELAZQUEZ to August 8, 2019 in Courtroom 2, of the United States District Court, Eastern
26   District. Counsel for Mr. Velazquez will be in trial in Riverside County on June 6, 2019 in People v.
27   Ruben Guzman (Case No. 1812C-2178).
28


                                                             1
 1          Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4, the parties request that
 2   the Court exclude time between June 6, 2019 and August 8, 2019.

 3          Assistant U.S. Attorney Justin Lee and counsel for Mr. Velazquez have reviewed this proposed

 4   order and authorized Jesse Ortiz to sign it on their behalf.

 5          SO STIPULATED.

 6
 7
     Dated: May 31, 2019                                   __/s/ Jesse Ortiz____________
 8                                                         Jesse Ortiz
                                                           Ortiz Law Group P.C.
 9                                                         Attorney for Defendant Vicente Velazquez
10
11   Dated: May 31, 2019                                   McGREGOR W. SCOTT
                                                           United States Attorney
12
                                                    By:    __ /s/ Justin Lee      ______
13
                                                           Justin Lee
14                                                         Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                           2
 1                                                    ORDER
 2          IT IS HEREBY ORDERED that the Status Conference presently set for June 6, 2019 at 9:30

 3   a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the request of
     defendant Vicente Velazquez to August 8, 2019, at 9:30 a.m., in Courtroom 2, of the United States
 4
     District Court, Eastern District. Pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and Local Code T4,
 5
     time shall be excluded.
 6
 7   DATED: May 31, 2019
 8
 9                                                            Troy L. Nunley
                                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
